Citation Nr: 0706555	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran





ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971, including over one year of honorable service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  The veteran, through his representative, withdrew 
his claim of entitlement to a higher rating for tinnitus in 
October 2003.  The issue of entitlement to service connection 
for a right foot disability was resolved in the veteran's 
favor and is no longer on appeal.  As such, the only issues 
before the Board are as set forth on the title page of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for right 
ear hearing loss in a November 1994 rating decision.  The 
veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

3.  Evidence obtained since the November 1994 denial of 
service connection for right ear hearing loss is new and 
bears directly upon the issue at hand.

4.  The veteran has bilateral hearing loss as a result of 
acoustic trauma during service.

5.  The veteran's left ear hearing loss is assigned a numeric 
designation of VI; his right ear hearing loss is assigned a 
numeric designation of II.



CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for right ear hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The claim of entitlement to service connection for right 
ear hearing loss is reopened.  38 U.S.C.A. §§ 1110, 7105 
(West 2002).

3.  Right ear hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2006).

4.  Criteria for a 10 percent rating for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

New and Material Evidence

In November 1994, the RO denied service connection for 
hearing loss in the right ear, finding that the level of 
hearing loss did not meet the regulatory definition of a 
disability as recognized by VA.  The veteran was advised of 
the decision and of his appellate rights, but did not appeal 
the denial of benefits.  Therefore, the decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2000, the veteran requested that his claim be 
reopened.  The RO reopened the veteran's claim of entitlement 
to service connection for right ear hearing loss, but denied 
the benefits sought on the merits.  The Board is nonetheless 
required to address the issue of reopening.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in November 1994.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the November 1994 rating decision, the 
evidence included only service medical records and post-
service treatment records that did not show a right ear 
hearing disability under 38 C.F.R. § 3.385 (auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater; auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent), 
and a statement from a medical professional which addressed 
left ear hearing loss as being a result of in-service 
acoustic trauma.  As such, the claim was denied as no 
disability of the right ear being found pursuant to 38 C.F.R. 
§ 3.385.

The evidence obtained since 1994 shows that the veteran's 
right ear hearing loss has progressed over the years and now 
meets the criteria for a disability under VA regulations.  
Additionally, the veteran's treating otolaryngologist opined 
in April 2002 that the veteran had discrimination problems 
with his right ear hearing that were attributed to 
significant noise exposure such as military exposures, a VA 
examiner opined in September 2002 that the veteran had 
sensorineural hearing loss in the right ear due to noise 
exposure, and a VA specialist in a tinnitus clinic opined in 
January 2006 that the veteran's current hearing loss was as 
likely as not to have been caused by frequent exposure to 
artillery noises during service.  The Board finds that this 
evidence is new in that it was not previously before agency 
decision-makers and it is material because it speaks directly 
to the issue of whether the veteran has hearing loss in the 
right ear due to military activities.  Thus, the claim is 
reopened as new and material evidence has been obtained.

Service Connection

The veteran contends that he experiences bilateral hearing 
loss as a result of working in artillery during his tour in 
Vietnam in 1970.  He advised treating medical personnel 
regarding two particular incidents when he had significant 
trauma on the left side during service, but asserts that his 
exposure to constant artillery noise at close range caused 
him to develop hearing loss in both ears.  The veteran 
credibly testified before the Board that he did not have ear 
protection during service, but has used ear protection in his 
maintenance employment since service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The medical evidence clearly shows that the veteran has right 
ear hearing loss that meets the regulatory definition of a 
disability found at 38 C.F.R. § 3.385.  There is also no 
question that he was exposed to artillery noises during 
service.  The only aspect of the veteran's claim that is yet 
to be addressed is whether his current disability was caused 
by noise exposure during service.

In April 2002, the veteran's treating otolaryngologist 
reported that the veteran had significant ear infections as a 
child, but that that type of history rarely caused 
sensorineural or discrimination problems in hearing.  He 
opined that discrimination problems were the result of 
significant noise exposure such as described by the veteran 
during his military service.  The specialist then only 
addressed the fact that events described by the veteran 
correlated with high frequency damage in the left ear.

A VA examiner opined in September 2002 that the veteran 
appeared to have sensorineural hearing loss in the right ear 
which would suggest hearing loss due to noise exposure, but 
that because military service was over thirty years ago, the 
changes were not attributed to service noise.  The examiner 
noted that the veteran had worked in maintenance and hunted 
occasionally since service.  This examiner also noted that he 
reviewed the veteran's claims folder, but found no pertinent 
information in the file.

In January 2006, a treating specialist at the VA tinnitus 
clinic reported that the veteran had a longstanding history 
of hearing loss that began as a consequence of frequent 
exposure to artillery during service.  The specialist then 
opined that it was at least as likely as not that the in-
service noise exposure contributed to current hearing loss.  
The specialist did not limit his opinion to one ear or the 
other.

The Board notes that this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that it 
is at least as likely as not that the veteran's in-service 
acoustic trauma caused hearing loss in both ears.  Although 
the VA treating specialist who rendered this opinion in 
January 2006 did not have the claims folder when examining 
the veteran, the VA examiner who rendered an opinion with the 
benefit of having the file specifically stated that there was 
no pertinent information contained therein.  As such, the 
Board finds that the opinions are equivalent in weight.  When 
considering the competing opinions in light of the opinion of 
the treating otolaryngologist that the aspect of the 
veteran's hearing loss that concerns discrimination is due to 
significant noise exposure as described by the veteran as 
having occurred only during service, the Board must find that 
the preponderance of the evidence is favor of the veteran's 
claim.  As such, service connection for right ear hearing 
loss is granted.

Increased Rating

The veteran contends that his hearing loss is more severe 
than rated because it limits his ability to communicate with 
others; he does not distinguish between right and left ear 
hearing loss when discussing his limitations.  Although he is 
retired and chooses not to wear prescribed hearing aids, the 
veteran asserts that a compensable rating should be assigned 
for the disability experienced.  He does not aver that he is 
unemployable solely as a result of hearing loss.


Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  

On authorized audiological evaluation in August 2000, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
45
LEFT
20
20
55
80
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

On authorized audiological evaluation in September 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
40
50
LEFT
25
30
60
85
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 68 percent in the left ear.

Private treatment records from the veteran's otolaryngologist 
reveal that there are times when the veteran has a stopped-up 
feeling in his ears, has periods when his hearing is less 
efficient than others as a result of infection and sinus 
problems, and that the veteran has consistently had 
complaints of hearing loss in both ears.  Upon audiological 
evaluation in April 2005, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
30
50
55
LEFT
40
50
50
50
55

Speech audiometry revealed speech recognition ability of 80 
percent in both ears at 70 decibels and 92 percent in both 
ears at 65 decibels.

In reviewing the evidence in the light most favorable to the 
veteran, the Board finds that the worst case scenario shown 
in the records is reflected in the VA examination testing in 
September 2002.  Using the results of that test alone, the 
right ear is assigned a numeric designation of II and the 
left ear is assigned a numeric designation of VI.  This 
allows for the assignment of a 10 percent rating for 
bilateral hearing loss under Diagnostic Code 6100.

The Board points out that as a result of the grant of service 
connection for right ear hearing loss in this decision, the 
assignment of a rating for bilateral hearing loss is 
appropriate.  The Board also notes that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  Therefore, when considering that the veteran's 
symptomatology has been essentially consistent since he 
submitted his claims of entitlement to service connection for 
right ear hearing loss and for a compensable rating for left 
ear hearing loss, the Board finds that the assignment of the 
most advantageous rating of 10 percent should be assigned for 
the entire period in question.  Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that criteria for assignment of a 10 percent rating have been 
met and the veteran's claim is granted.

The Board is cognizant that the RO did not have the 
opportunity to first consider the appropriate rating for 
bilateral hearing loss.  Nonetheless, the Board finds no 
prejudice to the veteran by the Board's assigning a rating in 
the first instance.  The facts have not changed; the puretone 
thresholds for the right and left ears are adequately 
recorded.  Disability evaluations for hearing loss are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lindemann v. Principi, 3 Vet. 
App. 345 (1992).  Thus, remanding for the RO to consider the 
appropriate rating in the first instance would result in 
undue delay for the veteran.









ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 10 percent rating for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


